Citation Nr: 0732875	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle and foot 
pain.

2.  Entitlement to service connection for an unspecified leg 
condition.

3.  Entitlement to service connection for rheumatoid 
arthritis, cervical spine.

4.  Entitlement to service connection for rheumatoid 
arthritis, lower back.

5.  Entitlement to service connection for rheumatoid 
arthritis, bilateral shoulders.

6.  Entitlement to service connection for rheumatoid 
arthritis, bilateral hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 through March 
1969.  He also has reserve service, which has yet to be 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service connection claims are not yet ready for 
appellate review.  A review of the record reveals that the 
veteran's active service period was June 1966 through March 
1969, with service in the Republic of Vietnam from March 1968 
through March 1969.  A close examination of the service 
medical records, however, shows that the veteran received a 
periodic examination for the Army Reserves in August 1976.  
There is no further mention of reserve service in the record.  
The veteran does, however, claim to have been treated in 
Gainesville, Florida, for injuries similar to those now 
claimed shortly after his active Army service.  
See August 2003 Notice of Disagreement; also see October 2004 
VA Form 9.  

The RO requested records from the VA hospital in Gainesville 
for the period of 1970 through 1972.  A March 2005 letter 
from the VAMC Gainesville shows that there are no records for 
the veteran for that time period.  However, it is conceivable 
that the veteran was in the reserves at that time and that 
any such treatment records would be included with his reserve 
service medical records.  This question cannot be answered 
until the veteran's dates of reserve service are established 
and all reserve medical records are obtained.  Additionally, 
the Board notes that the veteran was discharged from service 
in 1969 and any existent records from VAMC Gainesville should 
be requested.  Under 38 C.F.R. § 3.159(c)(2) (2007), VA has a 
duty to assist the veteran in obtaining these relevant 
records, which are in the custody of a Federal department or 
agency.  Thus, a remand is required so that all relevant 
evidence can be obtained.

Once all relevant evidence is associated with the claims 
folder, the veteran should be afforded a VA examination to 
determine the current nature of the claimed disabilities, and 
whether any current diagnosis can be associated with the 
veteran's active service, including associated with the 
February 1967 in-service automobile accident.  VA will 
provide a medical examination if it determines that such an 
examination is necessary to decide the claim. A medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(d) (2007).  The service medical 
records available do show that the veteran was hospitalized 
for five days following a February 1967 motor vehicle 
accident.  There is a diagnosis of arthritis shown in the 
record as early as April 1985.  See Reddy medical records.  
Also, as discussed above, there is an indication that the 
veteran was treated earlier than 1985, in close proximity 
with his active service, and possibly contemporaneous with 
reserve service.  As such, an examination is warranted to 
establish all current diagnoses, and determine whether any 
are etiologically related to any period of active service or 
active duty for training.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), including verifying all 
dates of reserve service, including a 
clear delineation between active reserve 
duty, active duty for training (ACDUTRA), 
and inactive duty for training 
(INACDUTRA).  Once all dates have been 
established, obtain all service medical 
records relevant to the veteran's reserve 
service.  Associate all records obtained 
with the claims folder.

3.  Request any existent VA medical records 
from the VAMC in Gainesville from 1969 to 
1970.    

4.  Afford the veteran a VA examination to 
determine the current nature and etiology 
of any diagnosable disability associated 
with the veteran's left ankle and foot 
pain, and unspecified leg condition, as 
well as a confirmation of the current 
diagnosis of rheumatoid arthritis of the 
cervical spine, lower back, shoulders, and 
hips. 

If current diagnoses are rendered, the 
examiner is asked to provide an opinion 
regarding the etiology of each of the 
veteran's disabilities by rendering an 
opinion as to whether each can be 
associated with the veteran's established 
Army service and Army reserve service 
dates.  The examiner is to do so by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's currently diagnosed disabilities 
were caused by disease or injury during 
service?  A complete rationale should be 
provided for any opinion expressed.

5.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



